Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant Amendment and Arguments filed on 9/24/2021. This Action is made FINAL.
Claim(s) 1 - 13 are pending for examination.
Response to Arguments
With regards to claim(s) 1 and 9 rejected under 35 U.S.C. 102 and claim(s) 2-8 rejected under 35 U.S.C. 103, Applicant's arguments have been fully considered, but are deemed moot in view of new grounds of rejection necessitated by Applicant's amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 9, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Konig et al. (US 20150339923 A1; hereinafter known as Konig) in view of Gibson et al. (US 20190206009 A1; hereinafter known as Gibson)

Konig was cited in a previous office action

Regarding claim 1, Konig teaches
A dispatch device comprising: a communication interface circuit (Fig. 5 label 308,310 server transmitter and receiver), and a processor (Fig. 5 label 304 server processor) configured to: 
acquire via the communication interface circuit, for each of a plurality of vehicles (abstract “A vehicle request management system having a server (10) arranged to communicate with a plurality of vehicle requesting devices (12) and a plurality of vehicles (14), each being equipped with a device (200) having route planning and navigation functionality.”), location information indicating a location of the vehicle and loaded object information indicating a status of an object of transportation loaded on the vehicle, (para [0171] “Upon receipt of such a cancellation, appropriate action can be taken at the server 10, such as sending another vehicle to the pick-up location and notifying the user accordingly, or, in the case that the current vehicle has broken down, sending another vehicle to location of the current vehicle.” Where the location of the current vehicle, e.g. the vehicle the user is in currently, is being sent to the server so another vehicle can be sent. The status of the user being in a broken down vehicle is being sent to the server and that is why a new vehicle is being dispatched.) and 
dispatch the selected unfilled vehicle that can carry an object of transportation so that the selected unfilled vehicle is present around a location of an operating vehicle that is carrying an object of transportation. (para [0171] “Upon receipt of such a cancellation, appropriate action can be taken at the server 10, such as sending another vehicle to the pick-up location and notifying the user accordingly, or, in the case that the current vehicle has broken down, sending another vehicle to location of the current vehicle.” Where sending a vehicle to the location of the broken down vehicle is in the context of picking up a user because the vehicle is broken down. Thus it is implied that the sent vehicle can carry the user, e.g. an object of transportation, which would mean it has space to carry and is unfilled.)

Konig does not teach select an unfilled vehicle among unfilled vehicles based on at least one of destinations of the unfilled vehicles and a number of occupants riding in the unfilled vehicles

However Gibson teaches select an unfilled vehicle among unfilled vehicles based on at least one of destinations of the unfilled vehicles and a number of occupants riding in the unfilled vehicles (para [0081] “the transportation matching system 102 selects one or more transportation vehicles to receive a transportation-request notification based on availability (e.g., by selecting a transportation vehicle closest to a pickup location for the user 118a or selecting a transportation vehicle dispatched to a location near a destination for the user 118a)”)
dispatch the selected unfilled vehicle that can carry an object of transportation so that the selected unfilled vehicle is present around a location of  (para [0082] where it is discussed that the transportation request notification can be accepted so the vehicle is dispatched to the object of transportation)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Konig to incorporate the teachings of Gibson to select an unfilled vehicle based on the destination of the unfilled vehicle because choosing an unfilled 

Regarding claim 9, it recites a method having limitations similar to those of claim 1 and therefore is rejected on the same basis.

Regarding claim 10, Konig in view of Gibson teaches The dispatch device according to claim 1. Gibson further teaches wherein the processor is further configured to: select the unfilled vehicle among the unfilled vehicles based on a comparison of the destinations of the unfilled vehicles and a destination of the  object of transportation (para [0081] “the transportation matching system 102 selects one or more transportation vehicles to receive a transportation-request notification based on availability (e.g., by selecting a transportation vehicle closest to a pickup location for the user 118a or selecting a transportation vehicle dispatched to a location near a destination for the user 118a)”)

Konig teaches the object of transportation being transported in the operating vehicle as discussed in the claim 1 rejection.

Regarding claim 12, it recites a method having limitations similar to those of claim 10 and therefore is rejected on the same basis.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Konig et al. (US 20150339923 A1; hereinafter known as Konig) in view of Gibson et al. (US 20190206009 A1; hereinafter known as Gibson) and Blake et al. (US 20190196512 A1, hereinafter known as Blake).

Blake was cited in a previous office action

Regarding Claim 2, Konig in view of Gibson teaches The dispatch device according to claim 1. and wherein the processor is further configured to: dispatch a unfilled vehicle to the location of an operating vehicle as discussed in claim 1 rejection.

Konig in view of Gibson does not teach dispatch, in dispatching the unfilled vehicle, the unfilled vehicle so that, when a distance between a location of the operating vehicle and a location of an unfilled vehicle closest to the location of the operating vehicle is greater than a distance threshold value, at least one of the unfilled vehicles travels through a location within a distance equal to or less than the distance threshold value from the location of the operating vehicle. 

However, Blake teaches dispatch, in dispatching the unfilled vehicle, the unfilled vehicle so that, when a distance between a location of the item provider and a location of an unfilled vehicle closest to the location of the item provider is greater than a distance threshold value, at least one of the unfilled vehicles travels through a location within a distance equal to or less than the distance threshold value from the location of the item provider. (para [0179] “In some embodiments, a UAV dispatched to perform a transport task for an item provider may be one of the UAVs that are within the threshold distance of the item provider. Alternatively, a UAV that is not within the threshold distance of the item provider may be selected to perform the transport task. For example, when there are not any UAVs currently pre-staged within the threshold distance of the item provider, a UAV may be dispatched from a pre-staging location closest to the item provider but that is beyond the threshold distance.”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Konig in view of Gibson to incorporate the teachings of Blake to dispatch the closest unfilled vehicle which is outside a threshold to inside a threshold because dispatching the closest vehicle ensures the fastest/ most efficient response, and moving from outside a threshold to inside a threshold brings the unfilled vehicle closer allowing it to more easily provide support.

Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over Konig et al. (US 20150339923 A1; hereinafter known as Konig) in view of Gibson et al. (US 20190206009 A1; hereinafter known as Gibson), Blake et al. (US 20190196512 A1, hereinafter known as Blake), and Friedmann et al. (US 20190004546 A1; hereinafter Friedmann).

Friedmann was cited in a previous office action

Regarding claim 3 Konig in view of Gibson and Blake teaches the The dispatch device according to claim 2. 

Konig further teaches wherein the processor is further configured to: set, for each of the plurality of vehicles, a travel route from a current location of the vehicle to a destination indicating expected locations of the vehicle at certain times (para [0038] “For example, in the present invention, the digital map data is used to calculate a route between the first location and a destination location which is to be travelled by a vehicle.” This is done for a plurality of vehicles, abstract “A vehicle request management system having a server (10) arranged to communicate with a plurality of vehicle requesting devices (12) and a plurality of vehicles (14), each being equipped with a device (200) having route planning and navigation functionality.”)
	
Blake further teaches modify, in dispatching the unfilled vehicle, when item provider, the travel route of the unfilled vehicle so that a location of the unfilled vehicle traveling through a location closest to the location of the item provider item provider. (para [0179] “In some embodiments, a UAV dispatched to perform a transport task for an item provider may be one of the UAVs that are within the threshold distance of the item provider. Alternatively, a UAV that is not within the threshold distance of the item provider may be selected to perform the transport task. For example, when there are not any UAVs currently pre-staged within the threshold distance of the item provider, a UAV may be dispatched from a pre-staging location closest to the item provider but that is beyond the threshold distance.”)

	Konig in view of Gibson and Blake do not teach updating travel route of the unfilled vehicle so at different times the unfilled vehicle maintains less than a distance threshold between a target object and it.

modify, in dispatching the unfilled vehicle, when there is a time at which a distance to the unfilled vehicle is greater than the distance threshold value on a travel route of the user,  the travel route of the unfilled vehicle so that a location of the unfilled vehicle user. (para [0018] “An advantageous embodiment provides for a sequential criterion that determines when the distance between the current motor vehicle position and the current driver position exceeds a distance threshold value. The motor vehicle thus maintains a maximum distance to the driver. If an autonomous assistance mode is activated and the driver is moving outside of the motor vehicle, then the vehicle system decides, depending on the motor vehicle's distance to the driver, whether the motor vehicle has to travel in the direction of the driver. The motor vehicle ensures that it is always less than or equal to a maximum distance from the driver, given by the distance threshold value.”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Konig in view of Gibson and Blake to incorporate the teachings of Friedmann to move the unfilled vehicle to the operating vehicle when the operating vehicle moves farther from the unfilled vehicle because if the unfilled vehicle needs to be accessed the maintained shorter distance allows it to be accessed quicker (Friedmann para [0018] “The driver has thus only to travel a short distance to the motor vehicle. On the other hand, it is possible for the motor vehicle to reach the driver much sooner if it is actively called by the driver, because the motor vehicle is already nearby.”)

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Konig et al. (US 20150339923 A1; hereinafter known as Konig) in view of Gibson et al. (US 20190206009 A1; hereinafter known as Gibson), Blake et al. (US 20190196512 A1, hereinafter known as Blake), and Kadobayashi et al. (US 20160217691 A1; hereinafter known as Kadobayashi).

Kadobayashi was cited in a previous office action

Regarding claim 4, Konig in view of Gibson teaches The dispatch device according to claim 1. and wherein the processor is further configured to: arrange a unfilled vehicle to the location of an operating vehicle as discussed in claim 1 rejection where arrange is synonymous with dispatch.

Konig in view of Gibson does not teach, arrange, in dispatching the unfilled vehicle, the unfilled vehicle when a travel time, which is an amount of time required for the unfilled vehicle to move to an area within a distance equal to or less than the distance threshold value from the location of the operating vehicle, for the unfilled vehicle having the smallest travel time is greater than a travel time threshold value, so that at least one of the unfilled vehicles travels through a location for which a travel time from the location of the operating vehicle is equal to or less than the travel time threshold value. 

However, Blake teaches arrange, in dispatching the unfilled vehicle, the unfilled vehicle when a distance amount distance required for the unfilled vehicle to move to an area within a distance equal to or less than the distance threshold value from the location of the item provider, for the unfilled vehicle having the smallest distance amount is greater than a distance threshold value, so that at least one of the unfilled vehicles travels through a location for which a travel time from the location of the item provider is equal to or less than the distance threshold value. (para [0179] “In some embodiments, a UAV dispatched to perform a transport task for an item provider may be one of the UAVs that are within the threshold distance of the item provider. Alternatively, a UAV that is not within the threshold distance of the item provider may be selected to perform the transport task. For example, when there are not any UAVs currently pre-staged within the threshold distance of the item provider, a UAV may be dispatched from a pre-staging location closest to the item provider but that is beyond the threshold distance.”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Konig in view of Gibson to incorporate the teachings of Blake to dispatch the closest unfilled vehicle which is outside a threshold to inside a threshold because dispatching the closest vehicle ensures the fastest/ most efficient response, and moving from outside a threshold to inside a threshold brings the unfilled vehicle closer allowing it to more easily provide support.

While Konig in view of Gibson and Blake teaches dispatching based on distance, they do not teach dispatching based on a travel time.

However Kadobayashi teaches dispatching based on travel time (para [0035] “For example, selecting a vehicle may include selecting a vehicle that is estimated to be closest in distance and/or travel time to patient 105 when AED dispatch system 100 receives the request message. In some examples, a plurality of vehicles may be selected.”)

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Konig in view of Gibson and Blake to incorporate the teachings of Kadobayashi to dispatch based on travel time rather than distance because length of travel time and amount of distance are commonly used interchangeably to determine closeness.


Regarding claim 7, Konig in view of Gibson teaches The dispatch device according to claim 1. and wherein the processor is further configured to: Identify a unfilled vehicle to send the location of an operating vehicle as discussed in claim 1 rejection where arrange is synonymous with dispatch.

However Konig in view of Gibson does not teach identify, in dispatching the unfilled vehicle, for each of the operating vehicles, an unfilled vehicle for which a travel time to the location of the operating vehicle is minimum, and designate, as a location of an unfilled vehicle for which the travel time is greater than a travel time threshold value, a location for which the travel time from the location of the operating vehicle corresponding to the unfilled vehicle is equal to or less than the travel time threshold value.

Blake teaches identify, in dispatching the unfilled vehicle, for each of the operating vehicles, an unfilled vehicle for which a distance to the location of the operating vehicle is minimum, and designate, as a location of an unfilled vehicle for which the distance is greater than a distance threshold value, a location for which the distance from the location of the operating vehicle corresponding to the unfilled vehicle is equal to or less than the distance threshold value. (para [0179] “In some embodiments, a UAV dispatched to perform a transport task for an item provider may be one of the UAVs that are within the threshold distance of the item provider. Alternatively, a UAV that is not within the threshold distance of the item provider may be selected to perform the transport task. For example, when there are not any UAVs currently pre-staged within the threshold distance of the item provider, a UAV may be dispatched from a pre-staging location closest to the item provider but that is beyond the threshold distance.”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Konig in view of Gibson to incorporate the teachings of Blake to dispatch the closest unfilled vehicle which is outside a threshold to inside a threshold because dispatching the closest vehicle ensures the fastest/ most efficient response, and moving from outside a threshold to inside a threshold brings the unfilled vehicle closer allowing it to more easily provide support.

However Konig in view of Gibson and Blake does not teach dispatching based on travel time

However Kadobayashi teaches dispatching based on travel time (para [0035] “For example, selecting a vehicle may include selecting a vehicle that is estimated to be closest in distance and/or travel time to patient 105 when AED dispatch system 100 receives the request message. In some examples, a plurality of vehicles may be selected.”)

.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Konig et al. (US 20150339923 A1; hereinafter known as Konig) in view of Gibson et al. (US 20190206009 A1; hereinafter known as Gibson), Blake et al. (US 20190196512 A1, hereinafter known as Blake), Kadobayashi et al. (US 20160217691 A1; hereinafter known as Kadobayashi), and Friedmann et al. (US 20190004546 A1; hereinafter Friedmann).

Regarding claim 5, Konig in view of Gibson, Blake, and Kadobayashi teaches The dispatch device according to claim 4.

Konig further teaches wherein the processor is further configured to: set, for each of the plurality of vehicles, a travel route from a current location of the vehicle to a destination indicating expected locations of the vehicle at certain times (para [0038] “For example, in the present invention, the digital map data is used to calculate a route between the first location and a destination location which is to be travelled by a vehicle.” This is done for a plurality of vehicles, abstract “A vehicle request management system having a server (10) arranged to communicate with a plurality of vehicle requesting a plurality of vehicles (14), each being equipped with a device (200) having route planning and navigation functionality.”)
	
Blake further teaches designate, in dispatching the unfilled vehicle, when a distance from the location of the unfilled vehicles is greater than the distance threshold value on the travel route of the operating vehicle, a location distance from the location of at least one of the unfilled vehicles is not greater than the distance threshold value as the location of the unfilled vehicle. (para [0179] “In some embodiments, a UAV dispatched to perform a transport task for an item provider may be one of the UAVs that are within the threshold distance of the item provider. Alternatively, a UAV that is not within the threshold distance of the item provider may be selected to perform the transport task. For example, when there are not any UAVs currently pre-staged within the threshold distance of the item provider, a UAV may be dispatched from a pre-staging location closest to the item provider but that is beyond the threshold distance.”)

Kadobayashi further teaches dispatching based on travel time rather than distance as discussed in claim 4 rejection.

	Konig in view of Gibson, Blake, and Kadobayashi do not teach updating travel route of the unfilled vehicle so at different times the unfilled vehicle maintains less than travel time threshold between a target object and it.

	However Friedmann teaches designate, in dispatching the unfilled vehicle, when there is a time at which a minimuma distance from the location of the unfilled vehicles is greater than the distance threshold value on the travel route of the operating vehicle, a location at the time for which the minimum distance from the location of at least one of the unfilled vehicles is not greater than the distance threshold value as the location of the unfilled vehicle. (para [0018] “An advantageous embodiment provides for a sequential criterion that determines when the distance between the current motor vehicle position and the current driver position exceeds a distance threshold value. The motor vehicle thus maintains a maximum distance to the driver. If an autonomous assistance mode is activated and the driver is moving outside of the motor vehicle, then the vehicle system decides, depending on the motor vehicle's distance to the driver, whether the motor vehicle has to travel in the direction of the driver. The motor vehicle ensures that it is always less than or equal to a maximum distance from the driver, given by the distance threshold value.”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Konig in view of Gibson, Blake, and Kadobayashi to incorporate the teachings of Friedmann to move the unfilled vehicle to the operating vehicle when the operating vehicle moves farther from the unfilled vehicle because if the unfilled vehicle needs to be accessed the maintained shorter distance allows it to be accessed quicker (Friedmann, para [0018] “The driver has thus only to travel a short distance to the motor vehicle. On the other hand, it is possible for the motor vehicle to reach the driver much sooner if it is actively called by the driver, because the motor vehicle is already nearby.”)

Claim 6, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Konig et al. (US 20150339923 A1; hereinafter known as Konig) in view of Gibson et al. (US 20190206009 A1; hereinafter known as Gibson) and Abari et al. (US 10775806 B2, hereinafter known as Abari).

Regarding Claim 6, Konig in view of Gibson teaches The dispatch device according to claim 1. and wherein the processor is further configured to: dispatch a unfilled vehicle to the location of an operating vehicle as discussed in claim 1 rejection.

Konig in view of Gibson does not teach dispatch, in dispatching the unfilled vehicle, when the location of the operating vehicle is in a zone of a plurality of geographical zones, the unfilled vehicle so that a ratio of the number of the unfilled vehicles in the zone to the number of the vehicles traveling in the zone is equal to a ratio of the number of the unfilled vehicles in another zone to the number of the vehicles traveling in the another zone.

However Abari teaches dispatch, in dispatching the unfilled vehicle, when the location of the operating vehicle is in a zone of a plurality of geographical zones, the unfilled vehicle so that a ratio of the number of the unfilled vehicles in the zone to the number of users traveling in the zone is equal to a ratio of the number of the unfilled vehicles in another zone to the number of users traveling in the another zone. (column 4, “The distribution shown in FIG. 2 may be suboptimal for several reasons. In one example, the transportation management system may know that, based on historical data, demand for transportation services in San Francisco is much higher than anywhere else in the Bay Area. As such, from the standpoint of meeting the expected demand and shortening wait times in San Francisco, it would be more optimal to have a higher concentration of vehicles in San Francisco and relatively lower concentrations of vehicles in the other regions. Thus, to achieve the desired distribution, the transportation management system, according to particular may instruct vehicles in saturated regions (e.g., where the supply of autonomous vehicles exceeds expected transportation demand) to relocate to under-served regions (e.g., where expected transportation demand exceeds supply). As an example, in the scenario 200 shown in FIG. 2, the transportation management system may instruct some of the autonomous vehicles 225A-H in Oakland (e.g., five of the eight vehicles) to relocate to San Francisco.”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Konig in view Gibson to incorporate the teachings of Abari to dispatch vehicles so the ratio of unfilled vehicles meets the demand of operating vehicles (which can be considered users) across geographic zones because it is more efficient and can lead to reduced wait times (Abari, column 4 “In one example, the transportation management system may know that, based on historical data, demand for transportation services in San Francisco is much higher than anywhere else in the Bay Area. As such, from the standpoint of meeting the expected demand and shortening wait times in San Francisco, it would be more optimal to have a higher concentration of vehicles in San Francisco and relatively lower concentrations of vehicles in the other regions.”)


Regarding claim 11, Konig in view of Gibson teaches The dispatch device according to claim 1.

Konig in view of Gibson does not teach wherein the processor is further configured to: select the unfilled vehicle among the unfilled vehicles based on the number of occupants riding in the unfilled vehicles, and an unfilled vehicle with no occupant is selected over an unfilled vehicle with one or more occupants.

wherein the processor is further configured to: select the unfilled vehicle among the unfilled vehicles based on the number of occupants riding in the unfilled vehicles, and an unfilled vehicle with no occupant is selected over an unfilled vehicle with one or more occupants. (column 10, “For instance, if a source region has 10 excess vehicles, the system may rank candidate destination regions needing vehicles based on their relative proximity to the source region, with the closer destination regions being ranked higher. If the closest destination region needs 2 vehicles and the second-closest destination region needs 15 vehicles, the system may assign, from the source region, 2 vehicles to the closest region and 8 vehicles to the second-closest region. In particular embodiments, the system may select particular vehicles to relocate based on, e.g., their availability (e.g., vehicles not currently transporting passengers may be preferred),”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Konig in view Gibson to incorporate the teachings of Abari to select unfilled vehicles with no occupant’s to be routed towards the object of transportation because selecting a vehicle with occupants would delay the occupant arriving at their destination while selecting a vehicle with no occupants would not increasing convenience. Further selecting a vehicle with no occupant’s means there is more room within the vehicle to carry the object of transportation allowing a large amount of objects to be transported by the unfilled vehicle.


Regarding claim 13, it recites a method having limitations similar to those of claim 11 and therefore is rejected on the same basis.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Konig et al. (US 20150339923 A1; hereinafter known as Konig) in view of Gibson et al. (US 20190206009 A1; hereinafter known as Gibson) and Konrardy et al. (US 10086782 B1, hereinafter known as Konrardy).

Regarding claim 8, Konig in view of Gibson teaches The dispatch device according to claim 1.

However Konig in view of Gibson does not teach wherein the vehicle is an autonomous driving vehicle.

Konrardy teaches wherein the vehicle is an autonomous driving vehicle. (abstract “Methods and systems for assessing, detecting, and responding to malfunctions involving components of autonomous vehicle”)

Konrardy also teaches the claim 1 limitations of dispatching another vehicle to the vehicle (column 54-55 “The one or more responses may be selected or otherwise determined in order to address the malfunction by correcting the malfunction, changing operation of the vehicle 108 and/or the smart home 187 to reduce the impact of the malfunction, warning a vehicle owner or operator of the malfunction, updating a software associated with the malfunctioning sensor and/or the vehicle 108, dispatching a backup autonomous vehicle”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Konig in view of Gibson to incorporate the ugment vehicle operators' information”). Further autonomous vehicles are capable of providing more location data than traditional vehicles (Konrardy column 3 “Such vehicles also may include a plurality of advanced sensors, capable of providing significantly more data (both in type and quantity) than is available even from GPS navigation assistance systems installed in traditional vehicles.”)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296.  The examiner can normally be reached on Mon - Fri 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.G.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668